Case 1:19-cv-00614-JTN-ESC ECF No. 25 filed 09/04/19 PageID.306 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 Anthony Daunt, et al.

                Plaintiffs,                           Case No.: 19-cv-00614-JTN-ESC

 v                                                    Hon. Janet T. Neff
                                                      Magistrate Judge Ellen S. Carmody
 Jocelyn Benson, in her official capacity as
 Michigan Secretary of State,

                Defendant.


            INTERVENOR-DEFENDANT’S RESPONSE TO DEFENDANT’S
                 REQUEST FOR A PRE-MOTION CONFERENCE

        On August 19, 2019, Defendant Jocelyn Benson filed a request for a pre-motion

 conference. (ECF No. 16). On August 28, 2019, the Court granted leave to Voters Not

 Politicians to intervene in this matter and directed it to respond to Defendant’s request for a pre-

 motion conference by September 5, 2019. (ECF No. 23). Voters Not Politicians concurs in

 Defendant’s request for a pre-motion conference and fully agrees that the allegations of fact

 and law included in Plaintiff’s complaint fail to state a claim upon which relief can be granted.

        In fact, similar to Defendant Benson, Voters Not Politicians contends that the Complaint

 should be dismissed in its entirety. Accordingly, Voters Not Politicians requests that the Court

 grant permission at the pre-motion conference for Voters Not Politicians to file its own

 dispositive motion. More specifically, Voters Not Politicians proposes to file a Motion to

 Dismiss for lack of jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) and for Judgment on the
Case 1:19-cv-00614-JTN-ESC ECF No. 25 filed 09/04/19 PageID.307 Page 2 of 6



 Pleadings pursuant to Fed. R. Civ. P. 12(c).1 The basis for the motion will be, among other

 things, that Plaintiffs lack standing, that Plaintiffs have no First Amendment right to qualify for

 service on the Independent Citizens Redistricting Commission and that there has been no

 violation of equal protection.2

        To begin, Plaintiffs have not demonstrated standing because the relief they request

 would not redress their alleged injury; consequently, Plaintiffs merely assert a generalized

 grievance shared by all who opposed the approval of Proposal 18-2. As the prayer for relief in

 the Complaint makes clear, Plaintiffs are not seeking a remedy that would allow them an

 opportunity to serve on the Commission. Instead, Plaintiffs are seeking to prevent any

 implementation or use of the Commission to accomplish the purpose that the voters of Michigan

 intended. This, in turn, provides irrefutable proof that none of the Plaintiffs are asserting an

 individualized grievance; they are instead asserting, and seeking a remedy for, a generalized

 grievance shared by everyone who voted “no” on Proposal 18-2.

        Article III standing requires a showing of “redressability” – i.e., standing requires proof

 of “a ‘substantial likelihood’ that the requested relief will remedy the alleged injury in fact.”

 Vermont Agency of Natural Resources v. United States, ex rel. Stevens, 529 U.S. 765; 120 S.Ct.

 1858, 1861-1862; 146 L.Ed.2d 836 (2000); see also Babcock v. Michigan, 812 F.3d 531, 539

 (6th Cir. 2016). The remedy sought in this matter cannot be seen as a remedy for the injury

 alleged. As such, Plaintiffs have shown that they do not have standing to assert their claim for



 1
   Because Voters Not Politicians has already filed an answer in this matter, its motion to dismiss
 will be styled as a Motion for Judgment on the Pleadings pursuant to Fed. R. Civ. P. 12(c),
 rather than a motion under Fed. R. Civ. P. 12(b)(6), as Defendant Benson has proposed. The
 standard, however, will be the same – that Plaintiff has failed to state a claim upon which relief
 can be granted.
 2
   Voters Not Politicians intends to more fully and completely explain the reasons that Plaintiffs
 have failed to state a claim in its Motion for Judgment on the Pleadings and the Brief in Support.


                                                 2
Case 1:19-cv-00614-JTN-ESC ECF No. 25 filed 09/04/19 PageID.308 Page 3 of 6



 the requested relief in this matter. Therefore, Voters Not Politicians proposes to include in its

 dispositive motion an argument to dismiss the case for lack of subject matter jurisdiction

 pursuant to Fed. R. Civ. P. 12(b)(1). 3

         With regard to the merits of the constitutional claims, Plaintiffs have not shown any

 violation of the First Amendment. Mich. Const., art IV, § 6 does nothing more than to exclude

 from service on the Commission those individuals most likely to have a conflict of interest or

 the appearance of a conflict of interest. Laws that disqualify individuals with conflicts of

 interest, or the appearance thereof, from participating in governmental decision making simply

 do not implicate the First Amendment. See e.g., Nevada Commission on Ethics v. Carrigan,

 564 U.S. 117; 131 S.Ct. 2343; 180 L.Ed.2d 150 (2011) (rejecting a First Amendment challenge

 to Nevada’s law requiring legislators to recuse themselves from voting on, or advocating for

 passage or defeat of, matters with which they had a conflict of interest). Indeed, the Supreme

 Court has specifically acknowledged the importance of limiting the inherent conflict of interest

 that exists in the redistricting process: “[i]ndependent redistricting commissions . . . have

 succeeded to a great degree [in limiting the conflict of interest implicit in legislative control

 over redistricting] . . . by imped[ing] legislators from choosing their voters instead of facilitating

 the voters’ choice of their representatives.” Ariz. State Legislature v. Ariz. Indep. Redistricting

 Comm’n, 135 S.Ct. 2652, 2676; 192 L.Ed.2d 2652 (2015) (brackets in original).




 3
    Although Voters Not Politicians proposes to use its dispositive motion to explain why
 Plaintiffs lack standing in this case, it also intends to fully address the merits of Plaintiffs’
 constitutional claims. In doing so, Voters Not Politicians will assume, for the sake of argument,
 that standing does exist in order to explain the reasons that Plaintiffs’ constitutional claims fail.
 In doing so, Voters Not Politicians will ask the Court to decide the standing issue at the outset,
 but that even if the Court should decide that standing does not exist, to similarly continue with
 its analysis and to consider the merits of Plaintiffs’ claims.


                                                   3
Case 1:19-cv-00614-JTN-ESC ECF No. 25 filed 09/04/19 PageID.309 Page 4 of 6



        Furthermore, even if Plaintiffs had identified a cognizable First Amendment interest

 (and they have not), that interest would be overcome by the state’s compelling interest in

 enforcing the Commission’s membership qualifications. Courts have routinely recognized that

 states have compelling interests advanced by laws limiting government officials’ political

 activities or precluding government service based on prior political activities. See e.g., Citizens

 for Legislative Choice v. Miller, 144 F.3d 916, 923 (6th Cir. 1998) (upholding Michigan’s

 lifetime term limits for state legislators given Michigan's “fundamental interest in structuring

 its government.”)

        The constitutional amendment at issue in the case at bar excludes applicants who are

 officeholders, candidates, or those financially tied to officeholders and candidates.         The

 exclusions are necessary to maintain the integrity of the electoral system by ensuring that

 districts are drawn in a manner that is based upon partisan fairness and without regard to

 incumbency.     These compelling interests can only be advanced by excluding from the

 Commission those whose interests are advanced by drawing districts that benefit their own

 political and financial interests, rather than drawing districts that foster a functioning

 representative democracy.

        With regard to Plaintiffs’ equal protection challenge, that claim fails for much the same

 reasons that their First Amendment claim fails. Plaintiffs rest their equal protection argument

 on their quibbles with various categories of people who are either permitted or disqualified from

 serving on the Commission. Plaintiffs, however, do not implicate a cognizable equal protection

 claim. They are not members of any protected class, nor have they been treated differently

 based on their exercise of a fundamental right. Simply put, persons excluded from service on




                                                 4
Case 1:19-cv-00614-JTN-ESC ECF No. 25 filed 09/04/19 PageID.310 Page 5 of 6



 the Commission have a direct or indirect political or pecuniary interest in districting, while

 others who are permitted to serve do not. As such, Plaintiffs’ equal protection claim is meritless.

                                         CONCLUSION

        Intervenor-Defendant Voters Not Politicians respectfully requests that this Honorable

 Court schedule the pre-motion conference requested by Defendant Benson and as part of the

 conference that the Court grant Voters Not Politicians leave to file its own motion to dismiss

 the Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(c) as discussed above and for the

 reasons that will be more fully developed in that dispositive motion.


                                            Respectfully submitted,

                                            Fraser Trebilcock Davis & Dunlap, P.C.
                                            Attorneys for Intervenor-Defendant
                                            Count MI Vote, d/b/a Voters Not Politicians

  Dated: September 4, 2019               By: /s/Ryan K. Kauffman
                                                Peter D. Houk (P15155)
                                                Graham K. Crabtree (P31590)
                                                Jonathan E. Raven (P25390)
                                                Ryan K. Kauffman (P65357)
                                                124 W. Allegan, Suite 1000
                                                Lansing, Michigan 48933
                                                (517) 482-5800
                                                rkauffman@fraserlawfirm.com

                                                AND

                                                Paul M. Smith (admission pending)
                                                Mark Gaber (admission pending)
                                                Campaign Legal Center
                                                1101 14th Street N.W., Suite 400
                                                Washington D.C. 20005

                                                Annabelle Harless
                                                73 W. Monroe Street, Suite 302
                                                Chicago, Illinois 60603




                                                 5
Case 1:19-cv-00614-JTN-ESC ECF No. 25 filed 09/04/19 PageID.311 Page 6 of 6



                               CERTIFICATE OF SERVICE

         I hereby certify that on September 4, 2019, I electronically filed the foregoing paper
 with the Clerk of the Court using the ECF system which will send notification of such filing to
 the attorneys of record.


                                      Respectfully submitted,

                                      FRASER TREBILCOCK DAVIS & DUNLAP, P.C.
                                      Attorneys for Intervenor- Count MI Vote
                                      d/b/a Voters Not Politicians


 Dated: September 4, 2019         By: /s/Ryan K. Kauffman
                                     Ryan K. Kauffman (P65357)
                                     124 W. Allegan, Suite 1000
                                     Lansing, Michigan 48933
                                     (517) 482-5800




                                               6
